DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Frohlich et al. (DE102015122179), hereinafter referred to as ‘Frohlich’.

Regarding Claim 1, Frohlich discloses a magnetic field sensor arrangement (in particular all magnetic sensors of the first receiving device, being arranged fixed to the housing [0015]) for determining a signal magnetic flux (Signal are at least partially determined [0022]) generated by a signal magnetic field source in a manner which is substantially immune against a magnetic disturbance field (an influence on the further magnetic sensor by the magnetic field generated by the transmitting element and transmitted to the first receiving device or by its magnetic flux density can be significantly reduced [0027]), the magnetic field sensor arrangement comprising (in particular all magnetic sensors of the first receiving device, being arranged fixed to the housing [0015]: said signal magnetic field source (an influence on the further magnetic sensor by the magnetic field generated by the transmitting element and transmitted to the first receiving device or by its magnetic flux density can be significantly reduced [0027]); a first and a second magnetic flux concentrator configured and arranged such that an air gap (two flux conductors arranged parallel and spaced apart from one another [0020]) is formed between an exterior face of the first magnetic flux concentrator and an exterior face of the second magnetic flux concentrator (two flux conductors arranged parallel and spaced apart from one another [0020]), the first and second magnetic flux concentrator are configured for guiding a signal magnetic flux generated by the signal magnetic field source to and across the air gap substantially in the direction (the magnetic interference field that influence the signal received by the first receiving device 15, as is clearly shown in Fig. 2, the further magnetic sensor 16A of the further receiving device 16 is arranged in such a way in this case that the magnetic flux density of the interference field is detected in the same direction as the magnetic flux density that is detected by the two magnetic sensors 15A and 15B of the first receiving device 15 [0056]); a magnetic field sensor comprising a plurality of sensor elements arranged (the first receiving device can also have one or more 3D Hall sensors, with which the three-dimensional vector of the magnetic flux density of a magnetic field can be detected [0017]) inside the air gap ;the magnetic field sensor is configured for measuring a signal indicative of a magnetic field component oriented in the direction, and for measuring a signal indicative of a magnetic field component oriented in a direction substantially perpendicular to the first direction (the first receiving device being designed to receive a signal emitted by the transmitting device and transmitted along a signal path to the first receiving device [0011]); and the magnetic field sensor is further configured for reducing or substantially eliminating an influence of a magnetic disturbance field, if present, based on the signal (As a result, an influence on the further magnetic sensor by the magnetic field generated by the transmitting element and transmitted to the first receiving device or by its magnetic flux density can be significantly reduced [0027]).
However, Frohlich does not disclose wherein the first and second exterior face define a first direction of the air gap by a line of shortest distance between said exterior faces, a first and second direction, and a first and second signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frohlich to incorporate the first and second exterior face define a first direction of the air gap by a line of shortest distance between said exterior faces for enabling/improving signal to noise ratio while the measurement flux lines and to improve the accuracy of the output. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frohlich to incorporate a first and second direction, and a first and second signal for enabling/improving signal to noise ratio improving the accuracy of the output. 

Regarding Claim 4, Frohlich discloses the claimed invention discussed in claim 1.
Frohlich discloses the first ring being arranged adjacent the first flux concentrator; a second ring , the second ring being arranged adjacent the second flux concentrator; the first and second ring being movable about a rotation axis, and movable relative to each other, the first and second ring being movable about a rotation axis, and movable relative to each other; the second ring being arranged adjacent the second flux concentrator; the first and second ring being movable about a rotation axis, and movable relative to each other (The two stator parts 11A and 11B are each designed to be magnetically soft and thus magnetically conductive and are provided on the printed circuit board 14 for conducting the magnetic flux generated by the ring magnet 12 to the first receiving device 15 ;The stator can be non-rotatably connected to the second part of the steering shaft by means of the stator holder, not shown here, so that the stator can follow a rotational movement of the steering shaft and can move relative to the first receiving device 15, in particular to the first magnetic sensor 15A and the second magnetic sensor 15B , can move. [0047] Fig. 1); the magnetic field sensor is further configured for converting the signal magnetic flux into an angular distance signal, indicative of an angular distance between the first ring and the second ring (From the detected flux density or the detected change in flux density, a relative position of the ring magnet 12 in relation to the stator can be inferred, i.e. the angle of rotation. [0052]; The change in the detected flux density can thus be used to deduce the angle of rotation [0006]).
 However, Frohlich does not disclose a first ring comprising a plurality of claws and a second ring comprising a plurality of claws.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frohlich to incorporate a first ring comprising a plurality of claws and a second ring comprising a plurality of claws for enabling assembly of the first and second rings while improving the structural integrity of the sensor. 

Regarding Claim 5, Frohlich disclose the claimed invention discussed in claim 4.
Frohlich discloses the magnetic field sensor is configured for measuring the magnetic field; and wherein the magnetic field sensor is configured for measuring the magnetic field ( at least the further magnetic sensor of the further receiving device for detecting a magnetic flux density of the magnetic interference field is arranged oriented in such a way that the magnetic flux density of the interference field is detected in a direction parallel to the direction of at least one magnetic flux density that is at least one magnetic sensor of the first receiving device is detected [0024]).
However, Frohlich does not disclose the first component in a radial direction with respect to said rotation axis and the second magnetic field component in an axial direction parallel to said rotation axis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frohlich to incorporate the first component in a radial direction with respect to said rotation axis and the second magnetic field component in an axial direction parallel to said rotation axis for enabling concentration of the magnetic flux while improving the accuracy of the output. 

Regarding Claim 6, Frohlich disclose the claimed invention discussed in claim 4.
Frohlich discloses the first magnetic flux concentrator and the second magnetic flux concentrator having a protrusion (The two magnetically conductive stator parts 11A and 11B … designed in the shape of annular disks are spaced apart from one another in the axial direction parallel planes and are arranged concentrically to the ring magnet 12 with an air gap [0048]).
However, Frohlich does not disclose the exterior face of the first magnetic flux concentrator is provided on a section of the first magnetic flux concentrator having a protrusion or a bent portion or an L-shaped cross section in a plane containing the rotation axis and the first direction; and/or wherein the exterior face of the second magnetic flux concentrator is provided on a section of the second magnetic flux concentrator having an L-shaped cross section in a plane containing the rotation axis and the first direction  .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frohlich to incorporate the exterior face of the first magnetic flux concentrator is provided on a section of the first magnetic flux concentrator having a protrusion or a bent portion or an L-shaped cross section in a plane containing the rotation axis and the first direction; and/or wherein the exterior face of the second magnetic flux concentrator is provided on a section of the second magnetic flux concentrator having an L-shaped cross section in a plane containing the rotation axis and the first direction to increase sensitivity of magnetic flux while improving accuracy of the output. 

Regarding Claim 7, Frohlich disclose the claimed invention discussed in claim 6.
Frohlich discloses the first and/or second magnetic flux concentrator (The two magnetically conductive stator parts 11A and 11B … designed in the shape of annular disks are spaced apart from one another in the axial direction parallel planes and are arranged concentrically to the ring magnet 12 with an air gap [0048]).
However, Frohlich does not disclose the L-shaped section of the first and/or second magnetic flux concentrator comprises a long leg and a short leg, wherein the long leg is longer than the short leg and wherein the long leg is oriented essentially perpendicular to the gap direction; and/or wherein the exterior face of the first magnetic flux concentrator is provided on a section of the first magnetic flux concentrator forming a free end of the first magnetic flux concentrator; and/or wherein the exterior face of the second magnetic flux concentrator is provided on a section of the second magnetic flux concentrator forming a free end of the second magnetic flux concentrator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frohlich to incorporate the L-shaped section of the first and/or second magnetic flux concentrator comprises a long leg and a short leg, wherein the long leg is longer than the short leg and wherein the long leg is oriented essentially perpendicular to the gap direction; and/or wherein the exterior face of the first magnetic flux concentrator is provided on a section of the first magnetic flux concentrator forming a free end of the first magnetic flux concentrator; and/or wherein the exterior face of the second magnetic flux concentrator is provided on a section of the second magnetic flux concentrator forming a free end of the second magnetic flux concentrator to increase sensitivity of magnetic flux while improving accuracy of the output. 

Regarding Claim 8, Frohlich disclose the claimed invention discussed in claim 6.
Frohlich discloses the first magnetic flux concentrator and second magnetic flux concentrator and the air gap (The two magnetically conductive stator parts 11A and 11B … designed in the shape of annular disks are spaced apart from one another in the axial direction parallel planes and are arranged concentrically to the ring magnet 12 with an air gap [0048]).
However, Frohlich does not disclose the exterior face of the first magnetic flux concentrator is provided on a section of the first magnetic flux concentrator comprising at least one fin-shaped elongation member and/or the exterior face of the second magnetic flux concentrator is provided on a section of the second magnetic flux concentrator comprising at least one fin-shaped elongation member, at least one fin-shaped elongation member extends in a direction oriented essentially perpendicular to the first direction beyond a width and/or a height of a cross-sectional area of the air gap, wherein the cross-sectional area of the air gap extends essentially perpendicular to the first direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frohlich to incorporate the exterior face of the first magnetic flux concentrator is provided on a section of the first magnetic flux concentrator comprising at least one fin-shaped elongation member and/or the exterior face of the second magnetic flux concentrator is provided on a section of the second magnetic flux concentrator comprising at least one fin-shaped elongation member, at least one fin-shaped elongation member extends in a direction oriented essentially perpendicular to the first direction beyond a width and/or a height of a cross-sectional area of the air gap, wherein the cross-sectional area of the air gap extends essentially perpendicular to the first direction for preventing magnetic flux disturbances between concentrators while improving the structural integrity of the sensor. 

Regarding Claim 10, Frohlich disclose the claimed invention discussed in claim 4.
	Frohlich discloses a torque sensor arrangement for determining of a torque applied to a torque bar, said torque bar having a first axial end connected to the first ring, and a second axial end connected to the second ring ( The torque sensor device 10 according to the invention is designed to be … connected via a torsion bar, also not shown, in axial direction are connected to each other [0044]), such that, when a torque is applied to the torque bar, the torque bar is elastically deformed (With knowledge of the torsional rigidity of the torsion bar of the shaft, the applied torque can be determined from the detected torsion of the shaft [0013]); and the magnetic field sensor is further configured for converting the signal magnetic flux or the angular displacement into a torque value ( The object of the invention is to provide an improved torque sensor device, in particular a torque sensor device with a reduced influence of at least one magnetic interference field present in the vicinity of the torque sensor device on the torque value determined [0009]).
	However, Frohlich does not disclose the torque bar being elastically deformed thereby causing an angular displacement of the first and second ring as a function of the applied torque.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frohlich to incorporate the torque bar being elastically deformed thereby causing an angular displacement of the first and second ring as a function of the applied torque for higher accuracy measurements while improving the structural integrity of the sensor.

Regarding Claim 11, Frohlich disclose the claimed invention discussed in claim 1.
Frohlich discloses a signal magnetic flux generated by a signal magnetic field source in a manner which is substantially immune against a magnetic disturbance field, comprising the steps of; measuring, by the magnetic field sensor, a signal of a magnetic field; measuring, by the magnetic field sensor, a signal of a magnetic field (the magnetic interference field that influence the signal received by the first receiving device 15, as is clearly shown in Fig. 2, the further magnetic sensor 16A of the further receiving device 16 is arranged in such a way in this case that the magnetic flux density of the interference field is detected in the same direction as the magnetic flux density that is detected by the two magnetic sensors 15A and 15B of the first receiving device 15 [0056]); reducing or substantially eliminating an influence of a magnetic disturbance field (Signal are at least partially determined [0022]; an influence on the further magnetic sensor by the magnetic field generated by the transmitting element and transmitted to the first receiving device or by its magnetic flux density can be significantly reduced [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frohlich, Stanley, in view Kim to incorporate a method of determining a signal magnetic flux generated by a signal magnetic field source in a manner which is substantially immune against a magnetic disturbance field for enabling the measurement of a signal magnetic flux and to improve the accuracy of the output.

Regarding Claim 14, Frohlich disclose the claimed invention discussed in claim 11.
Frohlich discloses the first flux concentrator arranged adjacent the second flux concentrator; the ring being movable about a rotation axis, and movable relative to each other (The two stator parts 11A and 11B are each designed to be magnetically soft and thus magnetically conductive and are provided on the printed circuit board 14 for conducting the magnetic flux generated by the ring magnet 12 to the first receiving device 15 ;The stator can be non-rotatably connected to the second part of the steering shaft by means of the stator holder, not shown here, so that the stator can follow a rotational movement of the steering shaft and can move relative to the first receiving device 15, in particular to the first magnetic sensor 15A and the second magnetic sensor 15B , can move [0047] Fig. 1) and converting the corrected first signal into an angle value (From the detected flux density or the detected change in flux density, a relative position of the ring magnet 12 in relation to the stator can be inferred, i.e. the angle of rotation [0052]).
	However, Frohlich does not disclose a plurality of claws.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frohlich to incorporate a first ring comprising a plurality of claws and a second ring comprising a plurality of claws for enabling assembly of the first and second rings while improving the structural integrity of the sensor. 

Regarding Claim 15, Frohlich disclose the claimed invention discussed in claim 11.
 	Frohlich discloses a torque bar having a first axial end connected to the first ring, and a second axial end connected to the second ring (The torque sensor device 10 according to the invention is designed to be arranged on a steering shaft, not shown here, which can be rotated about an axis of rotation and has a first part and a second part, with the first part of the steering shaft and the second part of the steering shaft being connected via a torsion bar, also not shown, in axial direction are connected to each other [0044]), when a torque is applied to the torque bar, the torque bar is elastically deformed (With knowledge of the torsional rigidity of the torsion bar of the shaft, the applied torque can be determined from the detected torsion of the shaft [0013]), the applied torque (the applied torque can be determined from the detected torsion of the shaft [0013]); and converting the corrected first signal into a torque value (The object of the invention is to provide an improved torque sensor device, in particular a torque sensor device with a reduced influence of at least one magnetic interference field present in the vicinity of the torque sensor device on the torque value determined [0009]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frohlich to incorporate a torque bar to cause an angular displacement of the first and second ring as a function for measuring a flux density variation of the first and second rings while improving the structural integrity of the sensor. 

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Frohlich as applied to claim, and further in view of Stanley et al. (EP2708854), hereinafter referred to as ‘Stanley’.	

Regarding Claim 2, Frohlich discloses the claimed invention discussed in claim 1. 
Frohlich discloses the magnetic field sensor is configured to reduce or substantially eliminate the influence of said magnetic disturbance field (As a result, an influence on the further magnetic sensor by the magnetic field generated by the transmitting element and transmitted to the first receiving device or by its magnetic flux density can be significantly reduced [0027]), if present, by scaling the second signal with a predefined constant, and by subtracting the scaled signal from the first signal.
However, Frohlich does not disclose magnetic disturbance field if present, by scaling the second signal with a predefined constant, and by subtracting the scaled signal from the first signal.
Nevertheless, Stanley discloses magnetic disturbance field if present, by scaling the second signal with a predefined constant, and by subtracting the scaled signal from the first signal (A phase shift between the output signal of the sensor 120 and the mixing signal 130 is prevented (or at least reduced) by mixing the output signal and the modulating signal 130 using two mixers: a first mixer and a second mixer… Both signals are low pass filtered and go through gain and offset adjustment as described earlier. The magnitude of the output signal of the sensor 120 is then calculated using the resulting components from the in-phase and quadrature demodulation circuits [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frohlich to incorporate magnetic disturbance field if present, by scaling the second signal with a predefined constant, and by subtracting the scaled signal from the first signal for enabling/improving the measuring of the magnetic flux disturbance and to improve the accuracy of the output. 

Regarding Claim 3, Frohlich discloses the claimed invention discussed in claim 1. 
However, Frohlich does not disclose the magnetic field sensor further comprises a processor unit and a memory unit.
Nevertheless, Stanley discloses the magnetic field sensor further comprises a processor unit and a memory unit (A processor is configured to process the sensor signal such that the frequency components of the sensor signal are selectively filtered [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frohlich to incorporate the magnetic field sensor further comprises a processor unit and a memory unit for determining the signal while improving the accuracy of the output. 

Regarding Claim 12, Frohlich disclose the claimed invention discussed in claim 11.
However, Frohlich does not disclose magnetic disturbance field if present, by scaling the second signal with a predefined constant, and by subtracting the scaled signal from the first signal.
Nevertheless, Stanley discloses magnetic disturbance field if present, by scaling the second signal with a predefined constant, and by subtracting the scaled signal from the first signal (A phase shift between the output signal of the sensor 120 and the mixing signal 130 is prevented (or at least reduced) by mixing the output signal and the modulating signal 130 using two mixers: a first mixer and a second mixer… Both signals are low pass filtered and go through gain and offset adjustment as described earlier. The magnitude of the output signal of the sensor 120 is then calculated using the resulting components from the in-phase and quadrature demodulation circuits [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frohlich to incorporate magnetic disturbance field if present, by scaling the second signal with a predefined constant, and by subtracting the scaled signal from the first signal for enabling/improving the measuring of the magnetic flux disturbance and to improve the accuracy of the output. 

Regarding Claim 13, Frohlich disclose the claimed invention discussed in claim 11.
However, Frohlich does not disclose a processor unit and a memory unit integrated in the magnetic field sensor.
Nevertheless, Stanley discloses a processor unit and a memory unit integrated in the magnetic field sensor.  (A processor is configured to process the sensor signal such that the frequency components of the sensor signal are selectively filtered [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frohlich to incorporate the magnetic field sensor further comprises a processor unit and a memory unit for determining the signal while improving the accuracy of the output. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Frohlich, Stanley, and further in view of Kim et al. (EP2775314), hereinafter referred to as ‘Kim’.

Regarding Claim 9, Frohlich disclose the claimed invention discussed in claim 4.
Frohlich discloses at least two horizontal Hall elements (In order to detect the magnetic interference field present in the environment in a number of spatial directions, a number of simple Hall sensors… can also be used [0057])
However, Frohlich does not disclose a semiconductor substrate, the semiconductor substrate comprises an integrated magnetic concentrator (IMC) and at least two horizontal Hall elements arranged at a periphery of the IMC, and a semiconductor substrate substantially located inside the air gap and oriented such that the first direction is perpendicular, a first vertical Hall element sensitive in the first direction. and the semiconductor substrate comprises a horizontal Hall element and a vertical Hall element.
Nevertheless, Kim discloses a semiconductor substrate, the semiconductor substrate comprises an integrated magnetic concentrator (IMC) (Provided are a magnetic sensor and a method of fabricating the same. The magnetic sensor includes: hall elements disposed in a substrate, a protection layer disposed on the substrate, a seed layer disposed on the protection layer, and an integrated magnetic concentrator (IMC) [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frohlich to incorporate a semiconductor substrate, the semiconductor substrate comprises an integrated magnetic concentrator (IMC) and at least two horizontal Hall elements arranged at a periphery of the IMC, and a semiconductor substrate substantially located inside the air gap and oriented such that the first direction is perpendicular, a first vertical Hall element sensitive in the first direction, and the semiconductor substrate comprises a horizontal Hall element and a vertical Hall element for enabling compact design while improving the functionality of the sensor. 
 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thaddeus Schroeder (US5568048) discloses a magnetic sensor with exposure to a magnetic flux density.
Lutz May (US20110308330) discloses magnetic flux concentrators with are arranged according to the first and second sensing directions.
Andrea Foletta (US20100188078) discloses magnetic field sensors arranged for maximal operating distance i.e., air gap.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAH ZAAB whose telephone number is (571)272-4973. The examiner can normally be reached Monday - Friday 7:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHARAH ZAAB/Examiner, Art Unit 2863   

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863